The defendant has been convicted of grand larceny, first degree. The subject of the theft was $600, being a portion of the money intrusted to him by an elderly spinster, Lillie Happy, which he agreed to invest and reinvest for her account. At first he used the money to purchase the securities of little known and not highly regarded companies. When his dealings with Miss Happy began he and his wife had formed a copartnership which dealt in securities. Latterly he incorporated himself and the business of the copartnership. The last security taken for complainant was ten shares of the preferred stock of this personal corporation. When that certificate was surrendered by defendant, complainant was credited on the corporate books with about $1,080. $1,080 was withdrawn therefrom by defendant, $400 by one cheek and $600 by another. The amount of the *759last-mentioned withdrawal defendant deposited in his own bank account and used for his personal expenses and purposes. He was convicted for the larceny of that sum. There is little or no dispute as to the foregoing. Defendant asserted that when he took over the $1,000 by means of the two cheeks he ear-marked two “ Starrett ” bonds, which his corporation held for complainant. To meet this defense the People necessarily produced evidence as to certain items of the property in the possession of defendant’s personal corporation, then in receivership; also as to some of its transactions. No prejudicial errors were committed. Judgment of conviction unanimously affirmed. Present — Hill, P. J., Crapser, Bliss, Heffernan and Schenek, JJ.